DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 02/17/2022 has been acknowledged. Claims 1-20 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-17) in the reply filed on 02/17/2022 is acknowledged.
2.	Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group II. Election was made without traverse in the reply filed on 02/17/2022.

	Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  
As per claim 11, at line 11, the recitation “configured to air to exit”, is understood to mean -- configured to allow air to exit --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4-6 and 11-17, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 4, at line 4, the recitation “includes the one or more water vents includes” renders the claim indefinite because it is unclear.
As per claim 4, at line 5, the recitation “one or more air vents” renders the claim indefinite because it is unclear if this is referring to the previously recited “one or more air vents”.
As per claim 11, at line 7, the recitation “the component” renders the claim indefinite because it lacks antecedent basis.
As per claim 11, at lines 7-8, the recitation “one or more inlets arranged within the component and parallel to the lower surface of the window cavity being configured” renders the claim indefinite because it is unclear as to what specifically is “being configured”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (U.S. Pub. No. 2006/0150521).

As per claim 2, Henry et al. teaches the weep hood includes one or more water vents (88) and one or more air vents (92).
As per claim 3, Henry et al. teaches the sill includes at least one side wall (annotated figure 13B) separating the one or more compartments within the sill from an exterior or interior side of the sill (annotated figure 13B), and the weep hood is arranged within the at least one sidewall and contacts the lower surface of the sill (annotated figure 13B).
As per claim 4, Henry et al. teaches the weep hood includes a first portion (annotated figure 13B) configured to reside within the one or more compartments (annotated figure 13B) and a second portion (annotated figure 13B) configured to reside outside the one or more compartments (annotated figure 13B), and the first portion of the weep hood includes the one or more water vents (figure 1 and annotated figure 
As per claim 5, Henry et al. teaches the second portion of the weep hood includes an outlet (annotated figure 13B) of the one or more water vents extending substantially perpendicular to at least a portion of the lower surface of the sill (annotated figure 13B).
As per claim 6, Henry et al. teaches the second portion of the weep hood includes an outlet (annotated figure 13B) of the one or more air vents extending substantially perpendicular to at least a portion of the lower surface of the sill (annotated figure 13B).
As per claim 7, Henry et al. teaches the one or more water vents are adjacent the one or more air vents (figure 1).
As per claim 8, Henry et al. teaches the one or more water vents are configured to allow water flow out of the window cavity without water column buildup within the one or more compartments within the sill (it is understood that water is capable of flowing out of the window cavity without water column buildup within the one or more compartments within the sill).
As per claim 9, Henry et al. teaches the one or more air vents are configured to maintain the window cavity at a pressure that is substantially equal to an exterior 
As per claim 10, Henry et al. teaches the one or more water vents are configured to allow water flow without impeding air flow through the one or more air vents (it is understood that the one or more water vents are capable of being configured to allow water flow without impeding air flow through the one or more air vents).
As per claim 11, Henry et al. teaches a fenestration unit (door threshold; abstract) comprising: a sill (10), a head opposite the sill (head at 72; figure 2), a first jamb (70-left), and a second jamb (70-right) opposite the first jamb forming a window cavity therebetween (figure 2; although the figure illustrates a door, it is understood that the cavity is capable of functioning as a window cavity), the sill including a lower surface (annotated figure 13B below) and an upper surface (annotated figure 13B) and one or more compartments (annotated figure 13B) therebetween; and a weep hood (annotated figure 13B) arranged in the sill (annotated figure 13B) and including one or more water vents (88) having one or more inlets (annotated figure 13B) arranged within the component (figure 1) and parallel to the lower surface of the window cavity (annotated figure 13B) being configured to allow water to exit the one or more compartments within the sill (it is understood that the sill is capable of being configured to allow water to exit the one or more compartments within the sill), and one or more air vents (92) having one or more inlets (annotated figure 13B) perpendicular to the lower surface of the window cavity (annotated figure 13B) being configured to air to exit the one or more 
As per claim 12, Henry et al. teaches an upper boundary of the inlets of the one or more water vents have less of a height than the inlets of the one or more air vents (annotated figure 13B).
As per claim 13, Henry et al. teaches an exterior portion of the weep hood includes one or more outlets of the one or more water vents (annotated figure 13B) adjacent one or more outlets of the one or more air vents (annotated figure 13B).
As per claim 14, Henry et al. teaches the one or more water vents includes two water vents (figure 1) and the one or more air vents includes an air vent (figure 1), and outlets of the two water vents are arranged on either side of an outlet of the air vent (figure 1).
As per claim 15, Henry et al. teaches the one or more water vents are configured to allow water flow out of the window cavity without water column buildup within the one or more compartments within the sill (it is understood that water is capable of flowing out of the window cavity without water column buildup within the one or more compartments within the sill).
As per claim 16, Henry et al. teaches the one or more air vents are configured to maintain the window cavity at a pressure that is substantially equal to an exterior pressure (it is understood that the one or more air vents are capable of being configured to maintain the window cavity at a pressure that is substantially equal to an exterior pressure).
.

    PNG
    media_image1.png
    416
    833
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to fenestration in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633